                     Case 19-15265       Doc 269      Filed 07/19/20      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND

In Re:                                   )
                                         )
TOUFIC SALIM MELKI                       )       Case No: 19-15265
                                         )       (Chapter 11)
         Debtor                          )
                                         )

              REQUEST TO CONCLUDE EMERGENCY STATUS HEARING

                  TOUFIC SALIM MELKI (the “Debtor”), by and through undersigned counsel,

John D. Burns, Esquire, and The Burns Law Firm, LLC hereby files this Request to Conclude

Emergency Status Hearing, and states as follows:

                  As the Court is well aware, an Emergency Status Hearing was conducted on July

15, 2020. Much was to be done by the Debtor. Nothing has been done.

                  To this date four days later, nothing has happened and the Debtor has not been

heard from by the undersigned since the late afternoon by email of July 15, 2020. The Court does

not need to be reacquainted with the status quo of things, and the recent filings at Dkts. 257, 258,

261, 262, 265, 266, 268 are incorporated hereto as though more fully stated herein.

                  It would seem to make some common sense to wrap up the Emergency Status

Hearing at which the Debtor should attend to figure out where this case is heading, given that the

Debtor has promised to do much on July 15, 2020, but has done nothing. Things will not get

better if this case is unattended by action from the tribunal, and that is not helpful to the estate.

                  As with the initial Request, this is made in the exercise of a fiduciary duty to the

estate and for the purpose of obtaining direction and resolution consistent with the duties to the

estate. In all fairness to the parties in interest (any of whom may elect to attend), it appears that

the only parties who are really needed here are the Debtor, the undersigned, Ms. Samaha and/or
                  Case 19-15265        Doc 269      Filed 07/19/20    Page 2 of 3



her attorney Mr. Gowen. All that needs to be evaluated is how and when the tasks already

outlined in the filings and at the last hearing are being expediently completed by the Debtor.

               WHEREFORE, the Debtor requests a prompt resumption of the Emergency

Hearing at which the Debtor should attend to wrap up direction and resolution of matters and such

other and further relief as equity and justice may require.

                                                     RESPECTFULLY SUBMITTED,
                                                      /s/ John D. Burns               .
                                                      John D. Burns, Esquire (#22777)
                                                      The Burns LawFirm, LLC
                                                      6303 Ivy Lane; Suite 102
                                                      Greenbelt, Maryland 20770
                                                      (301) 441-8780
                                                      info@burnsbankruptcyfirm.com
                                                      Counsel for the Debtor
                 Case 19-15265       Doc 269     Filed 07/19/20    Page 3 of 3



                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY THAT on this 19th day of July, 2020, a copy of the
foregoing Request with Order was served, by first class mail postage prepaid, or by ECF and those
Parties on the Matrix unless otherwise specified upon the following parties in interest:

VIA ECF:
United States Trustee
6305 Ivy Lane; STE 600
Greenbelt, MD 20770

US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV

cgowen@gowensilva.com

sgoldberg@mhlawyers.com

lorenzo.wooten@marcusmillichap.com

VIA EMAIL:
Dr. Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854
                                                    /s/ John D. Burns   .
                                                   John D. Burns, Esquire
